        Case 1:19-cv-11435-AJN Document 23 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       


Evelina Calcano,

                      Plaintiff,
                                                                   19-cv-11435 (AJN)
              –v–
                                                                       ORDER
Tumi, Inc,

                      Defendant.


ALISON J. NATHAN, District Judge:

      The parties shall file a status report by August 13, 2021.



      SO ORDERED.

Dated: July 29, 2021                      __________________________________
       New York, New York                          ALISON J. NATHAN
                                                 United States District Judge
